UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1796


In Re:   JACOB ALAN SHOUSE,

                Petitioner.




                 On Petition for Writ of Mandamus.
                      (2:11-cv-00464-AWA-TEM)


Submitted:   August 22, 2013                 Decided: August 26, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jacob Alan Shouse, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jacob Alan Shouse petitions for a writ of mandamus

seeking an order compelling the district court to effect service

of process on the Defendant at a different address.                          We conclude

that Shouse is not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary       circumstances.              Kerr   v.     United   States

Dist.    Court,      426    U.S.       394,   402     (1976);       United    States      v.

Moussaoui,     333    F.3d      509,    516-17       (4th    Cir.   2003).      Further,

mandamus     relief    is    available        only    when    the    petitioner     has    a

clear right to the relief sought.                    In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             While    Shouse       is    correct      that    he    has     informed    the

district     court    of    a   different         address    for    the    Defendant,     we

conclude that mandamus relief is not appropriate at this time.

Accordingly, we deny the petition for writ of mandamus without

prejudice     to     Shouse’s       filing        another     petition       should     the

district court fail to attempt service of process at the address

Shouse has since provided to the court.                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                          PETITION DENIED

                                              2